               Case 2:18-cr-00315-RAJ Document 257 Filed 03/26/21 Page 1 of 1




1                                                                            Honorable Richard A. Jones
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                  NO. CR18-315RAJ
11
                                Plaintiff,
12
13                                                                ORDER GRANTING LEAVE TO FILE
                           v.
                                                                  AN OVERLENGTH RESPONSE TO
14
       GIZACHEW WONDIE,                                           DEFENDANT’S MOTION TO DISMISS
15                                                                FOR DISCOVERY VIOLATIONS
16                              Defendant.

17
             THE COURT, having considered the Government’s Motion to File an Overlength
18
     Response to Defendant’s Motion to Dismiss, and finding good cause,
19
             HEREBY ORDERS that the motion (Dkt. # 249) is GRANTED. The United States
20
     is permitted to file a response to the Defendant’s Motion to Dismiss that is up to twenty-
21
     eight pages in length.
22
             DATED this 26th day of March, 2021.
23
24
25
                                                                A
26                                                              The Honorable Richard A. Jones
                                                                United States District Judge
27
28

      Order Granting Leave to File an Overlength Response - 1                      UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      (United States v. Gizachew Wondie /CR18-315RAJ)
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
